DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 10/17/2014.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 14 is objected to because of the following informalities:  "said targeted tissues" in line 2 should read -- said targeted tissue[[s]]-- in order to maintain consistent terminology with its antecedent recited in at claim 1 line 2 or vice-versa. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  "effects" in line 6 should read -- effect-- in order to maintain consistent terminology with its antecedent recited in at claim 1 line 3 or vice-versa. Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  "effects" in line 6 should read -- effect-- in order to maintain consistent terminology with its antecedent recited in at claim 32 line 3 or vice-versa. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  "free radical producing stimulus" in line 2 should read -- free radical-producing stimulus -- in order to maintain consistent terminology with the term recited in at claim 1 line 6-7 and line 13. Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  "free radical producing stimulus" in line 2 should read -- free radical-producing stimulus -- in order to maintain . Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  "Introducing" in line 11 needs to be corrected to  -- [[I]]introducing --.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 and 32 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 5 and claim 32 in line 5 recites the limitation "said metal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “wherein said magnetic is created by ferromagnetic material” which renders the claim unclear. More specifically it is not clear as to what feature of “magnetic” is created by ferromagnetic material i.e. “magnetic field”, “magnetic hysteresis”, “magnetic hyperthermia” or some other feature.
Dependent claims 2-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 2-19 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandstrom; Robert E. (Pub. No.: US 20140316185 A1, hereinafter referred to as " Sandstrom”) in view of Petty; Howard R. (Pub. No.: US 20150335744 A1, hereinafter referred to as “Petty”) and further in view of Krishnan; Sunil et al. (Pub. No.: US 20130225901 A1, hereinafter referred to as “Krishnan”).
As per independent Claim 1, Sandstrom discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue, for which a free radical producing stimulus has an effect of producing and sustaining free radicals (Sandstrom in at least fig. 1-7, para. [0001], [0005], [0012], [0014], [0024-0025] for example discloses subject-matter pertinent to claims. More specifically, Sandstrom  in at least [0001], [0014], [0024] for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue, for which a free radical producing stimulus has an effect of producing and sustaining free radicals. See at least Sandstrom  [0014] “In the treatment of a tumor with 
(a) providing structures (see at least fig. 4, 5) each of which includes: 
(i) a component that acts to amplify said effects of said free radical-producing stimulus in the volume of targeted tissue (Sandstrom  in at least fig. 4, 5 [0014], [0024] discloses a component that acts to amplify said effects of said free radical-producing stimulus in the volume of targeted tissue. see Sandstrom  at least [0014] “In the treatment of a tumor with radiation therapy enhanced by a weak magnetic field… exposure to a magnetic field is continued after exposure to a free radical-creating therapy … thereby increasing the lifetimes of free radicals that have already been created” and [0024] “free radicals created to kill tumor cells”); 
(c) producing a magnetic field at said targeted tissue (Sandstrom  in at least fig. 6, at least [0025] discloses producing a magnetic field at said targeted tissue. see Sandstrom  at least [0025] “tumor cells are exposed to levels of 2 to 6 Gy of Co-60 gamma radiation (IR) stimulus, with simultaneous exposure to DC field strengths ranging from 10 to 100 Gauss (1 to 10 millitesla), with the DC electromagnetic field exposure continuing for up to one hour after cessation of the IR”); and 
(d) providing said free radical-producing stimulus at said targeted tissue (Sandstrom  in at least [0025] discloses providing a free radical-producing stimulus at said targeted tissue. see Sandstrom  at least [0025] “tumor cells are exposed to levels of 2 to 6 Gy of Co-60 gamma radiation (IR) stimulus, … other forms of stimulus for producing free radicals are used, including 
Sandstrom does not explicitly disclose (a) providing targeted nanostructures each of which includes: (i) a metallic component, wherein said metal is not bonded to any nonmetallic element, that acts to amplify said effects of said free radical-producing stimulus; (ii)  a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue;  (b) Introducing said targeted nanostructures into said targeted tissue; or (d) providing said free radical-producing stimulus that said metallic component acts to amplify, at said targeted tissue.
In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Petty discloses a method of producing an elevated level of free radicals in a volume of targeted tissue (Petty in at least abstract, [0004], [0007-0009], [0012-0014], [0028], [0031-0033], [0036], [0040], [0042][0050-], [0053-0054], examples 1-3 for example discloses subject-matter pertinent to claims. More specifically, Petty in at least [0012-0013] for example discloses a method of creating an elevated level of free radicals/ROS in a volume of targeted tissue. See at least [0012] “a method of generating hydroxyl radicals comprises …administering a therapeutically effective amount of a nanoparticle of the present disclosure to a subject in need thereof and irradiating the nanoparticle with radiation …to generate hydroxyl radicals.”) comprising: 
(a) providing targeted nanostructures (Petty in at least fig. 1, [0008-0009], [0028], [0033], [0040], [0042], [0053] discloses providing targeted nanostructures. Here, the metal oxide combination embodiment of [0009], "platinum cluster" including aggregate of platinum atoms embodiment of [0033] and antibody surface modified embodiment of [0042], [0053] is being 
(i) a metallic component that acts to amplify said effects of said free radical-producing stimulus (See Petty in [0008] “nanoparticles comprising a metal oxide and a platinum cluster… the platinum cluster serves as a co-catalyst in the formation of ROS.”; [0033] “"platinum cluster" refers to an aggregate of platinum atoms” ); 
(ii)  a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue (Petty in at least [0042], [0053]  “the nanoparticle further comprises a surface modification, for example, to attach a ligand to improve delivery of the nanoparticle to a target site. Examples of ligands include, but are not limited to, folate and the anti-epithelial cell adhesion molecule (anti-EpCAM) antibody”. Here prior art “antibody” is representative of “binding component” as claimed); 
(b) Introducing said targeted nanostructures into said targeted tissue (Petty in at least [0050] for example discloses introducing said targeted nanostructures into said targeted tissue); and 

With respect to targeted nanostructures feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue as taught by Sandstrom, by further providing targeted nanostructures as taught by Petty. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing therapeutic options that have the ability to deliver high ROS concentrations to target cells while minimizing damage to healthy tissues and other side effects via use of metallic platinum cluster that serves as a co-catalyst in the formation of ROS (Petty, [0007-0008]).	

With respect to providing free radical-producing stimulus targeting the metallic components deposited at the targeted tissue feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue as taught by Sandstrom, by further providing free radical-producing stimulus targeting the metallic components deposited at the targeted tissue as taught by Petty. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  improving survival of the organism by combining the nanoparticles with a therapeutic agent that inhibits a tumor cell's ability to mitigate oxidative stress   (Petty, [0054]).
The combination of Sandstrom and Petty as a whole does not explicitly disclose a metallic component, wherein said metal is not bonded to any nonmetallic element.
		In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Krishnan discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Krishnan in at least abstract, [0010-0011], [0014-0017, [0020], [0024], [0053-0054], [0069-0070] for example discloses relevant subject-matter. More specifically, Krishnan in at least [0010-0011] for example discloses a method of producing and 
		(a) providing targeted nanostructures (Krishnan in at least [0010], [0014], [0016] for example discloses providing targeted nanostructures. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect… gold nanoparticles are the high-Z particles because of their biocompatibility”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”; [0016] “targeted high-Z particles such as: gold nanoparticles…other clinically-utilized metals such as iron, silver, iodine, gallium, barium, and gadolinium”) each of which includes: 
		(i) a metallic component, wherein said metal is not bonded to any nonmetallic element, that acts to amplify said effects of said free radical-producing stimulus (Krishnan [0010], [0016], [0053] for example discloses a metallic component (see Krishnan [0016]), wherein said metal is not bonded to any nonmetallic element, that acts to amplify said effects of said free radical-producing stimulus . See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect… gold nanoparticles are the high-Z particles because of their biocompatibility”; [0016] “targeted high-Z particles such as: gold 
		(ii)  a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue (Krishnan [0010], [0014] for example discloses a binding component (Krishnan[0014]) that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue. Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect… gold nanoparticles are the high-Z particles because of their biocompatibility”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”; ); 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom, as modified with Petty, by substituting metallic component of Petty with a metallic component, wherein said metal is not bonded to any nonmetallic element as taught by  Krishnan for the advantage of enhancing the ionizing radiation effects, dose effect and increase cell and/or DNA strand damage, resulting in a therapeutic benefit while also conferring biocompatibility (Krishnan, [0010]).    

As per dependent Claim 2, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said metallic component includes zinc (Petty in at least [0009] “the nanoparticle comprises a metal oxide selected from the group consisting of tungsten 

As per dependent Claim 3, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said free radical-producing stimulus is an externally-created particle beam directed at said targeted tissue (Sandstrom in fig. 1, fig. 6, [0012], [0005], [0025] for example discloses wherein said free radical-producing stimulus is an externally-created particle beam 12/120 directed at said targeted tissue).

As per dependent Claim 4, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said particle beam is comprised of electrons (Sandstrom  in [0005] “Free radicals may be formed by any of several mechanisms including but not limited to: …Ionizing radiation as the result of external beam irradiation” and Petty in [0054] “antitumor therapies that can be used in combination with the nanoparticles and compositions include … radiotherapy (e.g., gamma-radiation, neutron beam radiotherapy, electron beam radiotherapy, proton therapy, brachytherapy, and systemic radioactive isotopes)”).
As per dependent Claim 5, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said particle beam is comprised of photons (Petty in [0012-0014], [0038] “the nanoparticles are activated by irradiation with light having a wavelength in a range from about 400 nm to about 750 nm, for example, about 400 nm to about 700 nm, about 400 nm to about 500 nm, or about 400 nm to about 450 nm”).

As per dependent Claim 6, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said particle beam is comprised of charged particles (Sandstrom  in [0005] “Free radicals may be formed by any of several mechanisms including but not limited to: …Ionizing radiation as the result of external beam irradiation” and Petty in [0054] “antitumor therapies that can be used in combination with the nanoparticles and compositions include … radiotherapy (e.g., gamma-radiation, neutron beam radiotherapy, electron beam radiotherapy, proton therapy, brachytherapy, and systemic radioactive isotopes)”).

As per dependent Claim 7, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said magnetic field has a strength of between 1 and 300 Gauss (See at least Sandstrom  [0024-0025] “free radicals created to kill tumor cells have their lifetimes extended by a weak magnetic field (in the range of 10 to 100 gauss), shaped and timed to extend free radical lifetimes in the tumor, while avoiding to the extent possible, extending free radical lifetimes in surrounding tissue…tumor cells are exposed to levels of 2 to 6 Gy of Co-60 gamma radiation (IR) stimulus, with simultaneous exposure to DC field strengths ranging from 10 to 100 Gauss (1 to 10 millitesla)”).  

As per dependent Claim 8, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said binding component is an antibody (Petty in at least [0042], [0053]  “the nanoparticle further comprises a surface modification, for example, to attach a ligand to improve delivery of the nanoparticle to a target site. Examples of ligands 

As per dependent Claim 9, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said binding component is an aptamer (Krishnan in [0014]).  

As per dependent Claim 10, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said targeted tissue is cancerous (Sandstrom in fig. 1-4, [0024-0025], Petty in [0013], Krishnan [0046]).

As per dependent Claim 11, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said metallic component includes a metal selected from a group consisting essentially of zinc, cadmium and technetium (Petty in at least [0009] “the nanoparticle comprises a metal oxide selected from the group consisting of tungsten oxide, titanium oxide, zinc oxide, cerium oxide, iron oxide, and combinations thereof”).  

As per dependent Claim 12, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said metallic component includes a metal selected from a group consisting essentially of copper, silver and gold (Krishnan in [0016]).

As per dependent Claim 13, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said cellular features are on nuclear membranes of cells of said targeted tissue (Petty in [0071], [0082] and Krishnan [0010]. See for example [0071]  “nanoparticles accumulated … peri-nuclear endosomes”).  

As per dependent Claim 14, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said cellular features are on cell membranes of cells of said targeted tissues(Petty in [0071], [0082] and Krishnan [00107]. See for example [0071] “nanoparticles accumulated in vacuolar compartments of tumor cells”).  

As per dependent Claim 15, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said nanostructures further include a radioisotope that serves as the free radical-producing stimulus (Sandstrom in fig. 4, [0005], [0012]. See at least Sandstrom in [0005] discloses the radio seeds can be associated with binding component/antibody i.e. “antibody directed or site selective radio-nucleotide”. Petty in [0054] “radiotherapy (e.g., gamma-radiation, neutron beam radiotherapy, electron beam radiotherapy, proton therapy, brachytherapy, and systemic radioactive isotopes)”).
As per dependent Claim 17, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein said magnetic is created by ferromagnetic material, included in each nanoparticle (Krishnan [0016] “targeted high-Z particles such as: gold nanoparticles, including nanorods, nanoshells, gold colloids, nanocages, nanoprisms, and other 

As per dependent Claim 18, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein introducing said targeted nanostructures into said targeted tissue, includes providing a liquid suspension of said targeted nanostructures and injecting said targeted nanostructures  into a venous site (Petty in [0050] “a composition comprising … nanoparticles can be injected intravenously, …to deliver the composition through injection or infusion by intravenous”; Krishnan [0017] “the NP is administered intravenously. In another embodiment, the NP is administered into the lymphatic system. In another embodiment the NP is directly injected into the tumor”).  

As per dependent Claim 19, the combination of Sandstrom, Petty and Krishnan as a whole further discloses method wherein introducing said targeted nanostructures into said targeted tissue, includes providing a liquid suspension of said targeted nanostructures and injecting said liquid suspension of targeted nanostructures directly into said targeted tissue (Sandstrom in fig. 3-4, [0012] and Petty in [0050]; Krishnan [0017] “the NP is administered intravenously. In another embodiment, the NP is administered into the lymphatic system. In another embodiment the NP is directly injected into the tumor”).  

As per independent Claim 32, Sandstrom discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue, for which a free radical producing stimulus has an effect of producing and sustaining free radicals (Sandstrom in 
(a) providing structures (see at least fig. 4, 5), each of which includes:
 (i) a component that acts to amplify said effects of said free radical-producing stimulus in the volume of targeted tissue (Sandstrom  in at least fig. 4, 5 [0014], [0024] discloses a component that acts to amplify said effects of said free radical-producing stimulus in the volume of targeted tissue. see Sandstrom  at least [0014] “In the treatment of a tumor with radiation therapy enhanced by a weak magnetic field… exposure to a magnetic field is continued after exposure to a free radical-creating therapy … thereby increasing the lifetimes of free radicals that have already been created” and [0024] “free radicals created to kill tumor cells”); and 
 (c) providing said free radical-producing stimulus at said targeted tissue (Sandstrom  in at least [0025] discloses providing a free radical-producing stimulus at said targeted tissue. see Sandstrom  at least [0025] “tumor cells are exposed to levels of 2 to 6 Gy of Co-60 gamma radiation (IR) stimulus, … other forms of stimulus for producing free radicals are used, including 
(d) creating a magnetic field shaped to cover said targeted tissue and having a field strength of between 1 and 300 gauss at said targeted tissue, thereby extending lifetimes of free radicals in said targeted tissue (Sandstrom  in at least [0001], [0014], [0024-0025] for example discloses creating a magnetic field shaped to cover said targeted tissue and having a field strength of between 1 and 300 gauss at said targeted tissue, thereby extending lifetimes of free radicals in said targeted tissue. See at least Sandstrom  [0024-0025] “free radicals created to kill tumor cells have their lifetimes extended by a weak magnetic field (in the range of 10 to 100 gauss), shaped and timed to extend free radical lifetimes in the tumor, while avoiding to the extent possible, extending free radical lifetimes in surrounding tissue…tumor cells are exposed to levels of 2 to 6 Gy of Co-60 gamma radiation (IR) stimulus, with simultaneous exposure to DC field strengths ranging from 10 to 100 Gauss (1 to 10 millitesla)).
Sandstrom does not explicitly disclose (a) providing targeted nanostructures, each of which includes: (i) a metallic component, wherein said metal is not bonded to any nonmetallic element, that acts to amplify said effects of said free radical-producing stimulus; and (ii) a binding component that acts to bind to cellular components present in said targeted tissue and not present in said untargeted tissue; or (b) introducing said targeted nanostructures into said targeted tissue.
In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Petty discloses 
a method of producing an elevated level of free radicals in a volume of targeted tissue (Petty in at least abstract, [0004], [0007-0009], [0012-0014], [0028], [0031-0033], [0036], 
(a) providing targeted nanostructures (Petty in at least fig. 1, [0008-0009], [0028], [0033], [0040], [0042], [0053] discloses providing targeted nanostructures. Here, the metal oxide combination embodiment of [0009], "platinum cluster" including aggregate of platinum atoms embodiment of [0033] and antibody surface modified embodiment of [0042], [0053] is being used See Petty in [0008] “nanoparticles comprising a metal oxide and a platinum cluster… the platinum cluster serves as a co-catalyst in the formation of ROS”, [0009] “the nanoparticle comprises a metal oxide selected from the group consisting of tungsten oxide, titanium oxide, zinc oxide, cerium oxide, iron oxide, and combinations thereof”; [0033] “The term "platinum cluster" refers to an aggregate of platinum atoms comprising between 1 and 100 platinum nanospikes”; and [0042] “the nanoparticle further comprises a surface modification, for example, to attach a ligand to improve delivery of the nanoparticle to a target site. Examples of ligands include, but are not limited to, folate and the anti-epithelial cell adhesion molecule (anti-EpCAM) antibody”) each of which includes: 
(i) a metallic component that acts to amplify said effects of said free radical-producing stimulus (See Petty in [0008] “nanoparticles comprising a metal oxide and a platinum cluster… the platinum cluster serves as a co-catalyst in the 
(ii)  a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue (Petty in at least [0042], [0053]  “the nanoparticle further comprises a surface modification, for example, to attach a ligand to improve delivery of the nanoparticle to a target site. Examples of ligands include, but are not limited to, folate and the anti-epithelial cell adhesion molecule (anti-EpCAM) antibody”. Here prior art “antibody” is representative of “binding component” as claimed), and 
(b) Introducing said targeted nanostructures into said targeted tissue (Petty in at least [0050] for example discloses introducing said targeted nanostructures into said targeted tissue).
With respect to targeted nanostructures feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue as taught by Sandstrom, by further providing targeted nanostructures as taught by Petty. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing therapeutic options that have the ability to deliver high ROS concentrations to target cells while minimizing damage to healthy tissues and other side effects via use of metallic platinum cluster that serves as a co-catalyst in the formation of ROS (Petty, [0007-0008]).	
With respect to introduction of targeted nanostructures into targeted tissue feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing and sustaining an elevated level of free 
		The combination of Sandstrom and Petty as a whole does not explicitly disclose a metallic component, wherein said metal is not bonded to any nonmetallic element.
		In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Krishnan discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Krishnan in at least abstract, [0010-0011], [0014-0017, [0020], [0024], [0053-0054], [0069-0070] for example discloses relevant subject-matter. More specifically, Krishnan in at least [0010-0011] for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation. The localization of a high-Z particle near the nucleus of a target cell will enhance the effect of ionizing radiation and increase DNA strand damage, resulting in a therapeutic benefit. In particular, the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect”), that includes:
		(a) providing targeted nanostructures (Krishnan in at least [0010], [0014], [0016] for example discloses providing targeted nanostructures. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect… gold nanoparticles are the high-Z particles because of their biocompatibility”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, 
			(i) a metallic component, wherein said metal is not bonded to any nonmetallic element, that acts to amplify said effects of said free radical-producing stimulus (Krishnan [0010], [0016], [0053] for example discloses a metallic component (see Krishnan [0016]), wherein said metal is not bonded to any nonmetallic element, that acts to amplify said effects of said free radical-producing stimulus . See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect… gold nanoparticles are the high-Z particles because of their biocompatibility”; [0016] “targeted high-Z particles such as: gold nanoparticles…other clinically-utilized metals such as iron, silver, iodine, gallium, barium, and gadolinium”); 
			(ii)  a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue (Krishnan [0010], [0014] for example discloses a binding component (Krishnan[0014]) that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue. Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect… gold nanoparticles are the high-Z particles because of their biocompatibility”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”;); 
.       

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sandstrom in view of Petty and further in view of Krishnan and further in view of Ivkov; Robert (Pub. No.: US 20060142749 A1, hereinafter referred to as “Ivkov”).
As per dependent Claim 16, the combination of Sandstrom, Petty and Krishnan as a whole explicitly disclose the method of claim 15 (see Claim 15 analysis above).
		The combination of Sandstrom, Petty and Krishnan as a whole does not explicitly disclose wherein said radioisotope is iodine-131.
		In an analogous targeted nanoparticle based therapy field of endeavor, however, Ivkov discloses method wherein said radioisotope is iodine-131 (Ivkov in [0080] disclose use of iodine-131 of radioisotope).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radioisotope of the nanostructure used in  the method of creating and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom, as modified with Petty and Krishnan with iodine-131 radioisotope as disclosed Ivkov for the advantage of significantly enhancing the effectiveness of targeted .    
Response to Amendment
 According to the Amendment, filed 07/12/2021, the status of the claims is as follows:
Claims 1, 2, 7-14, 17-19, 32 are currently amended; 
Claims 3-6, 15, 16  are as originally filed; and
Claims 20-31 are cancelled.
By the current amendment, as a result, claims 1-19 and 32 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 5-7  of Applicant’s Amendment dated  07/12/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 02/06/2020: [1] The objection to claims is withdrawn in view of the amendment and arguments, filed 07/12/2021; [2] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated 02/06/2020 paras. [6-26] are withdrawn in view of the amendment, filed 07/12/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/12/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1 and Claim 32[A] CLAIM REJECTIONS - 35 USC § 103
Claims 1-8, 10, 11, 13-15, 17-19 and 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom; Robert E. (Pub. No.: US 20140316185 Al, hereinafter referred


[B] Amended claims 1 and 32 recites that in the “metallic component” the “metal is not bonded to any nonmetallic element”. This is supported in the originally filed spec, which listed gold as one of the metals that the metallic component could be made. Gold cannot bond with any element. It is well known that the oxides of metals have very different qualities than the non-oxidized or elemental metal. 

[C] Consequently base claim 1 and 34 are each patently distinct.


Applicant’s arguments 24 [A-C] with respect to the above claim limitation “wherein said metal is not bonded to any nonmetallic element” in amended independent Claim 1and Claim 32 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Sandstrom, Petty and Krishnan as a whole. 
With respect to Applicant’s arguments 24 [B] above, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “gold as one of the metals that the metallic component could be made. Gold cannot bond with any element”) are not recited in the rejected claim 1 or 32.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Applicant’s arguments 24 [B] above, Krishnan in at least [0010], [0014], [0016], [0053] discloses providing targeted nanostructures each of which includes: (i) a metallic component, wherein said metal is not bonded to any nonmetallic element, that acts to amplify 
Please see detailed claim interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7  of Applicant’s Amendment dated  07/12/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-19.
[a] The remaining claims are patentably distinct over the prior art of record, because each depend on a respective independent base claim 1 or 32 that is patentably distinct.

Applicant’s arguments 25[a] with respect to dependent claims 2-19 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-19 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20180250404 A1 for disclosing use of tumor targeting gold nanoparticles that are allowed to specifically accumulate in the target of radiation therapy, providing a localized dose enhancement as a result the interaction of the high atomic number (Z) element with the incident radiation similar to that claimed and disclosed. Additional metals used to form the nanoparticles include, but are not limited to, silver, iron, cobalt, zinc, cadmium, nickel, gadolinium, chromium, copper, manganese, palladium, tin, and alloys and/or oxides thereof. The nanoparticles can be in the form of nanorods, nanoshells, gold colloids, iron colloids, iron oxide, gadolinium colloids, nanocages, or nanoprisms. 
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        August 17, 2021